Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending and are subject to election/restriction requirement set forth below.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claims 1-13, drawn to an analyte detection particle, classified, for example, in CPC group G01N33/00 and various subgroups including subgroup G01N33/54353.
Group II, claims 14-16, drawn to a method of detecting, classified, for example, in CPC group G01N33/00 and various subgroups including subgroup G01N33/53.
Group III, claim 17, drawn to a method preparation of analyte detection particle, classified, for example, in CPC group G01N33/00 and various subgroups including subgroup G01N33/532.
Group IV, claim 18, drawn to an analyte collection particle, classified, for example, in CPC group G01N33/00 and various subgroups including subgroup G01N33/54313.
Group V, claims 19-20, drawn to a method for capturing target analyte, classified, for example, in CPC group G01N33/00 and various subgroups including subgroup G01N33/58.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process of detection of target analyte can be practiced using a materially different product, as for example, with a glass slide having antibody against the target analyte immobilized on the glass slide and detection the immobilized target with an HRP labeled antibody that binds to second epitope of the immobilized analyte.
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process of preparing the analyte detection particles can be made by another and materially different process such as using different linker than the structure IV as the label linker arm and the affinity linker arm in claim 1 is not limited to a particular linker structure IV.
Inventions I and IV are directed to related product related by having a particle having an affinity agent linked to the particle through an affinity linker. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are materially different design, mode of operation, function, or effect.  As for example, the analyte collection particle as claimed in claim 18, comprises a collection particle linked to the particle through a collection bond and collection linker, which is not required by the detection particle of claim 1 of Group I invention. The detection particle of Group I invention requires a label linked to the particle through a label linker and a label bond, which is not present and is not required by the collection particle of Group IV invention. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the method requires using a different product of Group IV (claim 18) invention and the product of Group I invention as described above are of a materially different design, mode of operation, function, or effect
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are of materially different design, mode of operation, function, or effect.  As for example, the method of Group II invention requires steps of isolating the labels of the analyte complex from the non-complex analyte detection particles, which is not required by the process of Group III invention as the group III invention is directed to a distinct process of reacting functionalized particle with a structure of formula III. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the method of Group II invention requires using a product of Group I (claim 1) invention which is of materially different design, mode of operation, function, or effect from the product of Group IV (claim 18). 
Inventions II and V are directed to related process utilizing a particle having an affinity agent. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in claim 14 (Group II invention) utilizes a particle having affinity agent but the particles is of materially different design, mode of operation, function, or effect from the particle used in method process of 19 (Group V invention). Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process of Group III invention (claim 17) is directed to preparation of analyte detection particle (of Group I invention), not the analyte collection particle of Group IV invention and the process of preparing the analyte collection particles can be made by another and materially different process such as using different affinity linker than the structure IV and different collection linker than the structure VI.
Inventions III and V are directed to related process related by analyte detection particle. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed requires distinct method steps that the method steps of Group V invention. As for example, the method of Group III requires a step of reacting a functional particle with a structure of formula VI, which is not required by the process of claim 19 (group V invention), whereas the method of group V invention requires isolation of collection complexes from the sample, which is not required by the method process of Group III invention.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process of capturing a target analyte from a sample can be practiced using a materially different product, as for example, with a glass slide having antibody against the target analyte immobilized on the glass slide by incubating the sample with the immobilized antibody on the slide and then washing away any unbound components.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification, as set forth above.  Furthermore, the inventions require a different field of search and employing different search queries.  Accordingly, non-coextensive searches of the patent and non-patent literature would be necessary.  In addition, the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Election of Species
This application contains claims directed to plurality of patentably distinct species of for each of “analyte detection particle”, “analyte collection particle” and “target analyte”.
The “analyte detection particle” comprises combination and permutation of 7 different components: 1) a particle, 2) a label, 3) a label linker arm, 4) a label bond, 5) an affinity agent, 6) an affinity linker arm, and 7) an affinity bond; wherein each of the components 1-7 further encompasses a large number of distinct compounds/species. As for example, a particle can be a cell, a gold particle, a magnetic particle, a dextran particle, a semiconductor particle, an aggregated protein particle, an iron particle and so on. A label can be a GFP, a HRP, a biotin, a semiconductor nanoparticle, a radioactive label and so on, each of which are patentably distinct. Similarly, the label linker arm (peptide, oligomer, nucleic and so on), label bond, affinity agent, affinity linker arm and affinity bond, each encompasses a large number of structurally and functionally distinct compounds. Thus, in combination and permutation of each of the “particle”, “label”, “label linker arm”, “label bond”, “affinity agent”, “affinity linker arm”, “affinity bond”; the “analyte detection particle” encompasses an inordinately a large number of structurally, functionally and patentably distinct compounds. Similar situation exists for an “analyte collection particle”, which requires the components of “collection particle”, “collection linker arm”, and “collection bond” in addition to components of “particle”, “affinity agent”, “affinity linker arm”, “affinity bond”. The “target anayle” encompasses a large number of structurally and functionally distinct compounds, as for example, a cell, a hapten, a sugar, a protein, a nucleic acid and so does the affinity agent depending on on the target analyte, 
Thus, Applicant is required under 35 U.S.C. 121 to elect a single disclosed representing each of “analyte detection particle”, “analyte collection particle” and “target analyte” for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Note that for election of “analyte detection particle” amd “analyte collection particle”, Applicant is first required to identify each and every component and then elect single species representing each of the components including clear definition of the linkages/bonds. For election of target analyte, Applicant is required to elect an ultimate species. As for example, if protein is elected, the election will not be considered as complete election because single ultimate species representing “protein” has not been elected. The species are independent or distinct because they have different chemical structures and are non-overlapping.  
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. In addition, these species are not obvious variants of each other based on the current record.
Applicant is advised that the reply to this requirement to be complete must include a single disclosed species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641